Porter, J.
delivered the opinion of the court. The plaintiff sues, in this action, to recover his freedom, and from the evidence on record, is clearly entitled to it. He was born in the north western territory, since the enactment of congress, in 1787, of the ordinance for the government of that country, according to the 6th article of which, there could be therein, neither slavery or involuntary servitude. This ordinance fixed forever, the character of the population in the region over which it extended, and takes away all foundation from the claim set up in this instance, by the defendant. The act of cession by Virginia, did not deprive congress of the power to make such a regulation.
Grymes for appellee, Canon for appellant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.